Citation Nr: 1116901	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-49 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky.  

In October 2010, the Veteran was afforded a hearing before Kathleen K. Gallagher, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2004, the RO denied a claim for service connection for bipolar disorder. 

2.  The evidence received since the RO's November 2004 decision, which denied service connection for bipolar disorder, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's November 2004 decision which denied a claim of entitlement to service connection for bipolar disorder; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen his claim for service connection for an acquired psychiatric disorder.  He essentially argues that although he was diagnosed with a personality disorder during service, that he was misdiagnosed, and that he had an acquired psychiatric disorder at that time.  

In November 1968, the RO denied a claim for service connection for "a nervous condition."  The RO notified the Veteran of this denial of his claim in a letter dated in December 1968.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In November 2004, the RO denied a claim for service connection for bipolar disorder.  The Veteran filed a timely notice of disagreement, and in January 2006, a statement of the case was issued.  However, a timely appeal was not received, and the RO's decision became final.  Id.  

In July 2007, the Veteran filed to reopen the claim.  In November 2007, the RO determined that new and material evidence had not been presented to reopen the claim.  In October 2008, the Veteran requested reconsideration of his claim, and he submitted additional medical evidence in association with his request.  In a December 2008 rating decision, the RO denied the claim.  

As the medical evidence submitted in October 2008 was received prior to the expiration of the appeal period for the November 2007 RO decision, this appeal is considered to stem from the November 2007 decision.  See 38 C.F.R. § 3.156(b) (2010).  

The RO's November 2007 decision indicates that it reopened the claim and denied it on the merits.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  The Board stresses that as used herein, the term "acquired psychiatric disorder" is not intended to include a personality disorder.   

The most recent and final denial of this claim was in November 2004.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran's service treatment reports include a "report of medical history," associated with his entrance examination report, dated in January 1966.  In that report, he indicated that he had a history of "depression or excessive worry," and "nervous trouble of any sort."  In the associated medical examination, his psychiatric condition was clinically evaluated as normal.  In October 1966, he was noted to have been involved in a "stabbing incident" with a knife after an argument with a friend.  He reported that, "[H]e had problems of this sort as a civilian and at one time had contemplated suicide."  He was hospitalized for about three months, and determined to have a chronic and severe passive aggressive personality disorder.  He was recommended for separation from service due to this condition.  A June 1967 report noted an emotionally unstable personality, aggressive type.  A November 1967 separation examination report noted that his psychiatric condition was clinically evaluated as normal, and that he did not have any overt psychosis or neurosis.  See also December 1967 report (same).  

The relevant post-service medical evidence consisted of VA and non-VA reports, dated between 1999 and 2004.  This evidence included reports from the Cayuga County Community Mental Health Center, dated between 1999 and 2000, which showed ongoing treatment for psychiatric symptoms, with notations of anxiety and dysthymia.  An April 2001 VA general medical examination report contained diagnoses that included anxiety and dysthymia.  An April 2001 VA psychiatric examination report contained a diagnosis of impulse control disorder not otherwise specified (NOS), rule out intermittent explosive disorder, and anxiety disorder NOS.  VA progress notes, dated between 2001 and 2004, showed a number of treatments for psychiatric symptoms, with diagnoses that included a personality disorder, and a depressive disorder; beginning in 2003, he was also noted to have bipolar/bipolar affective disorder.  Statements from a VA psychologist, T.K., PhD., dated in February and June of 2004, showed that he essentially stated that the Veteran's onset of bipolar disorder occurred during active duty.  

At the time of the RO's November 2004 decision, the Veteran was shown to have been diagnosed with a personality disorder during service, with no treatment for psychiatric symptoms for about 17 years following separation from service, and the RO determined that the preponderance of the evidence indicated that the Veteran did not have an acquired psychiatric disorder due to his service.  

The medical evidence received since November 2004 consists of  service personnel reports and service treatment reports, and VA and non-VA reports, dated between 1995 and 2010.  

The Veteran's personnel records and service treatment reports, received in August 2009, show that the Veteran was determined to have "a severe personality disorder of unstable, aggressive type," that he did not have a psychiatric disorder which disqualified him for general military service as outlined in applicable regulations, and that he was recommended for separation from service.  A December 1967 report states that his diagnosis was chronic aggressive immature personality.  
The post-service medical evidence shows essentially ongoing treatment for psychiatric symptoms.  It includes diagnoses of an adjustment reaction, and a depressive disorder NOS, as well as a number of diagnoses of bipolar disorder which are dated on or after 2003.  It also contains notations of anxiety and depression.  

VA examination reports, dated in January 2006, and October 2007, contain (identical) Axis I diagnosis of impulse control disorder NOS, and mood disorder NOS, and Axis II diagnoses of personality disorder NOS.  

A report from Dr. T.K., dated in January 2007, shows that he asserts that he had reviewed the Veteran's military and post-service records, and that the Veteran's correct diagnosis during service was bipolar affective disorder.  

A VA examination report, dated in November 2009, shows that the examiner determined that the Veteran did not have an Axis I diagnosis, but that the Axis II diagnosis was personality disorder, with antisocial and narcissistic traits; the examiner specifically ruled out a diagnosis of bipolar disorder.  

Reports from the Social Security Administration (SSA) show that in December 2005, the SSA determined that the Veteran was disabled as of January 2000, due to bipolar disorder and a histrionic personality disorder.  

This evidence, which was not of record at the time of the November 2004 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted medical evidence spans a time frame of about 15 years, during which time the Veteran received treatment for psychiatric symptoms, and it includes evidence of a number of diagnoses of acquired psychiatric disorders.  It therefore provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  See Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  In addition, Dr. T.K.'s January 2007 statement is competent evidence which indicates that the Veteran may have a bipolar affective disorder that is related to his service.  It is therefore probative of "an unestablished fact necessary to substantiate the claim" such that it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (stating that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening).  The Board therefore finds that the submitted evidence raises a reasonable possibility of substantiating the claim, and the claim is therefore reopened.  

As the Board has reopened and remanded the claim, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is granted.  


REMAND

VA examination reports, dated in January 2006, and October 2007, which were performed by the same examiner, contain (identical) Axis I diagnosis of impulse control disorder NOS, and mood disorder NOS, and Axis II diagnoses of personality disorder NOS.  In the 2007 report, the examiner concluded that it could not be determined whether or not the Veteran had been misdiagnosed during his service.  However, the examiner stated, in part, that it was "not at least as likely as not that the veteran developed the emotional problems he experience while in the military, as they appear likely to have pre-existed military service."  

The November 2009 VA examination report shows that a different VA examiner determined that the Veteran did not have an Axis I diagnosis, but that the Axis II diagnosis was personality disorder, with antisocial and narcissistic traits; the examiner specifically ruled out a diagnosis of bipolar disorder.  

In summary, the two most recent VA examination reports contain conflicting evidence as to whether the Veteran currently warrants an Axis I diagnosis.  The issue is further complicated by Dr. T.K.'s 2007 opinion, to the effect that the Veteran had bipolar affective disorder during service that was misdiagnosed.  The Board further notes that relevant medical evidence has been added to the record subsequent to the Veteran's November 2009 PTSD examination.  See February 2010 report from L.K., Psy.D. (containing an Axis I diagnosis of bipolar disorder); Hampton v. Gober, 10 Vet. App. 481 483 (1997) (noting that a medical examiner must consider the records of prior medical examinations and treatment in order to ensure a fully informed opinion).  

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under the circumstances, the Board has determined that another VA psychiatric examination is warranted.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es).  The claims file should be provided to the examiner in connection with the examination.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's has an acquired psychiatric disorder that was caused by his service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.  

2.  After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


